EXHIBIT SUBSIDIARIES OF GREATBATCH, INC. Subsidiary Incorporated Greatbatch Ltd. (direct subsidiary of Greatbatch, Inc.) New York Greatbatch LLC (direct subsidiary of Greatbatch Ltd.) Delaware Greatbatch Tecnologias de Mexico, S. de C.V. (owned 99% by Greatbatch LLC & 1% by Greatbatch, Inc.) Mexico Greatbatch-Hittman, Inc. (direct subsidiary of Greatbatch Ltd.) Delaware Electrochem Solutions, Inc. (direct subsidiary of Greatbatch Ltd.) Massachusetts Greatbatch-Globe Tool, Inc. (direct subsidiary of Greatbatch Ltd.) Minnesota Electrochem Solutions, Inc. (direct subsidiary of Electrochem Solutions, Inc.) Delaware Precimed, Inc. (direct subsidiary of Greatbatch Ltd.) Pennsylvania P Medical Holding SA (direct subsidiary of Greatbatch Ltd.) Switzerland Precimed SA (direct subsidiary of P Medical Holding SA) Switzerland Precimed France SAS (direct subsidiary of Precimed SA) France
